The Chancellor.
On the 13th of August 1836, Hoyt, Nevins & Townsend recovered a judgment in the Circuit Court of the United States for the district of New Jersey, against Peter I. Stryker and Henry Vandeveer, for $30,000 debt and $27.82 *183costs, on which &$. fa. de bonis ei lerris was issued to the Marshal of the district, returnable the 5th of October, 183G, by virtue of which the Marshal, on the 24th of September, 1836, levied on certain personal and real property of the said Peter 1. Stryker, (particularly mentioned in the levy,) subject to prior legal claims and incumbrances ; value $1.
On the 1st of April, 1888, the said judgment was removed by sci.fa. and on tho 1st of April, 1840, &Ji. fa. was issued to the Marshal, against the goods and chattels, lands and tenements of said Stryker and Vanderveer, returnable tho first Tuesday of October 1840 : and the Marshal, on that day, made return that he had levied on goods and chattels, lands and tenements of said Stryker and Vanderveer, of tho value of $5, which remained unsold.
By virtue of the last mentioned fl.fa. the Marshal sold a certain house and lot of Stryker for *200 5 and tlie balance of said judgment remains unpaid.
On the 15th of June, 1841, Hoyt, Nevius & Townsend assigned the said judgment and execution to Phebo Vanderveer.
On tho 23d of June, 1847, Phebo Vanderveer filed her bill in the Court of Chancery of New Jersey, stating, that Stryker and Vanderveer have equitable interests which she has been unable to discover and reach by execution on the said judgment; alleging that Stryker owns stock in difficult companies, naming them; that he has an equitable interest in fifteen acres of land, describing it; that he holds a bond and mortgage, describing it; that he holds' a prommissory note, describing it; that his son-in-law, naming him, hold the title to certain real estate in winch Stryker has some equitable or other interest, That one John B. Carman, for the consideration of $6,500, conveyed to the said son-in-law of Stryker about thirty-five acres of land in Bridgewater, Somerset, tho consideration of which was paid, in whole or in part, by Stryker, and which belongs to Stryker, or in which he has some equitable interest. That Stryker entered into an agreement with one Cornelius Waldron to purchase of him a certain tract of land, and paid to Waldron $1,000 or some other large sum on said purchase, and that said Waldron still holds the title to said land in trust for said Stryker or in some other way, and *184that Stryker, since the said purchase and payment, has commenced building a house on said land. That Stryker has some claim or demand, equitable or otherwise, against one Augustus F. Carman; and that said Carman is indebted to Stryker in some large sum of money, and that Stryker owns or has some interest in some furniture or personal property in the possession of said Carman.
The residue of the bill is in the usual form of a creditor’s hill; and the hill prays a discovery, and payment of the judgment out of what shall he discovered; and an injunction and receiver.
A demurrer was filed to the bill. The grounds of demurrer are,
1st, That it appears by the bill that it is exhibited under the act of the Legislature of New Jersey, entitled (C A supplement to an act respecting the Court of Chancery,” to compel a discovery of property to satisfy a'judgment obtained in the Circuit Court of the United States for the district of New Jersey, and that the complainant has no right to come into this Court under the said act to compel a discovery and satisfaction of the said judgment; that the judgments referred to in the said act arc judgments in-the State Courts, and not judgments in the Federal Courts or any of them.
This ground of demurrer involves two propositions : 1st, That the bill is filed entirely and exclusively under the said supplement; and, 2d, That no bill can be filed under the said supplement to compel a discovery of property and satisfaction of a judgment obtained in the Circuit Court of the United States for the district of New Jersey.
Is this bill founded exclusively on the said supplement ? Does it not furnish ground for relief in this Court independent of that supplement, on principles settled prior to the passage of the supplement 1 If it does; if it furnishes ground on which this Court could give any measure or kind of relief independent of the supplement to a creditor who had obtained a judgment in one of the Courts of this State, the only question would be, whether this Court would not furnish the same relief to a creditor who had obtained a judgment in the District Court of the United States for the district of New Jersey. If without, and prior to the sup*185ploment, this Court could furnish any relief to the complainant on tho case made by this bill, or any part of it, if his judgment had been obtained in a Court of this State, is the fact that the judgment was obtained in tho Circuit Court of the United States for the district of New Jersey any reason for denying the same relief! I think not. A judgment in tho District Court of the United States for Now Jersey is as satisfactory evidence of the existence of a debt as the judgment of our Supreme Court; and an execution issued from the District Court has the same power and territorial extent as an execution from our Supremo Court; and if an execution from that Court fails to yield to the plaintiff his judgment debt, it is as entire a failure as if his execution had issued from our Supreme Court. The ground of relief in this Court is, that the complainant has obtained an execution at law upon which any property in this State, tangible or that can be reached by execution at law, might be reached and made available; that the defendant has no property which can be reached by execution at law, but that he has property which a Court of equity will subject to the payment of tho judgment and execution. The first ground of demurrer is not well taken.
So far as this bill seeks to subject an equitable interest of tho defendants or either of them, in real estate to the satisfaction of the judgment, the previous issuing of an execution ivas not necessary.
To this extent the jurisdiction of the Court of Chancery has long been well established. No statute was necessary to give this jurisdiction; and I do not understand our Supplement (of March 20th, 1816,) to the Act respecting tho Court of Chancery as affecting this jurisdiction. It would be a reproach to our system of equity jurisprudence to suppose that real estate, the title of which a debtor might procure to have vested in another person for his use, could not be reached in Chancery by a creditor.
I think, also, that the jurisdiction of this Court was well established before the Supplement to a further extent; that is to say, to the extent of reaching tangible personal property that might be seized on execution which was held by another for the use and benefit of the debtor. All such holding of any kind of property of a nature to be seized on execution, real or personal, *186by one man for the rise of another, so soon as it operates to defeat or obstruct a creditor from reaching it at law, becomes a fraud upon the creditor; and I am not aware that any equity Judge has ever assented to the idea that a debtor could place property, real or personal, which, if the title or possession was in him, would be subject to be seized on execution, in the name or possession of another for his use, and thus avoid the payment of his debts while he is enjoying the property; or has ever refused the aid of a Court of Chancery to enable the creditor to reach such property. But in reference to personal property of the kind stated the Court of Chancery would not interfere until after an execution at law had been issued upon the judgment.
For the purposes of the present case it is not necessary for the Court to affirm the last stated proposition. It is sufficient to say that the bill in this case, so far as it seeks to subject to the payment of the judgment the lands mentioned in the bill, and in which the complainant is therein stated to have an equitable interest, is good independent of the supplement, and not demurrable ; and that the issuing of an exeeution was not necessary to give the Court jurisdiction to this extent. And, in reference to this part of the case, a judgment in the Circuit Court of the United States for the district of New Jersey is as good a foundation on which to ask the aid of this Court as a judgment in the Supreme Court of New Jersey. And an assignee of the judgment may come here to ask this measure of relief.
This disposes of the fourth ground of demurrer; which is to-so much of the bill as seeks a discovery of any lands or real estate of the defendant for the purpose of satisfying the judgment. This ground of demurrer is not well taken.
•• All the other grounds of demurrer are to the whole bill. And, on the ground that where the demurrer is to the whole bill, and the bill is good in part, and therefore the demurrer bad in part, the' demurrer must be overruled, the demurrer in this case must be overruled.
But the Court might give leave to the defendant to demur to so much of the bill as is or may be held to be founded on the said supplement. And I am, therefore, willing to apprise counsel of my present impression as to so much of the bill as seeks *187the discovery of such property or things in action as fall within the language of the supplement.
I do not understand that, before the enactment of this supplement, a bill was ever entertained in this Court in behalf an execution creditor, to compel the debtor to discover his bonds and notes and debts duo him, and other things in action, and the money in his pocket, for the purpose of obtaining a decree of satisfaction out of any such property. And the fact that our Legislature have recently enacted a law authorizing such a bill is a sufficient admonition to the Court not to enter at this day upon the exercise of such a jurisdiction on general principles of equity independent of the supplement.
In reference to this part of the case, my impression is, that this bill must be taken to be a bill founded on the supplement, and that the complainant has not pursued her remedy at law in the manner and to the extent required by the supplement. The execution is not returned unsatisfied. Property has been levied upon which has not been sold. No part of the property of one of the defendants, levied upon, has been sold; and no reason is stated in the bill why the property of that defendant has not been or should not be sold. It does not appear that this defendant was a surety for Stryker.
Demurrer overruled.